—Judgment unanimously affirmed with costs. Memorandum: Supreme Court properly granted plaintiffs motion to set aside the verdict on liability, directed a verdict in plaintiffs favor on the issue of proximate cause and ordered a new trial on damages. The proof established that plaintiffs leg was cut by an X-Acto knife that protruded from defendant’s backpack. Defendant testified that, when he placed the X-Acto knife in an outer compartment of his backpack, the knife had no protective cover and that, after the incident, there was a hole in the backpack approximately the same size as the knife and the knife was lying about two feet from the backpack. The court denied defendant’s request to submit the issue of plaintiffs contributory negligence to the jury, and defendant does not challenge that denial on appeal. The jury found that defendant was negligent in placing the uncovered knife in the backpack but that defendant’s negligence was not a proximate cause of plaintiffs injuries. Under the circumstances, there is “no valid line of reasoning and permissible inferences” to support that finding (Cohen v Hallmark Cards, 45 NY2d 493, 499). The court properly determined that the verdict on probable cause is not supported by sufficient evidence and directed a verdict in plaintiffs favor on that issue (see, Nicastro v Park, 113 AD2d 129, 132). (Appeal from Judgment of Supreme Court, Monroe County, Ark, J.— Damages.)
Present — Green, J. P., Lawton, Hayes, Balio and Boehm, JJ.